Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John F. Curran, III 'seeks to appeal the district court’s order denying a motion for continuance. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order that Curran seeks to appeal is neither a final order nor an ap-pealable interlocutory or collateral order. See Stevenson v. City of Seat Pleasant, 743 F.3d 411, 415-16 (4th Cir.2014). Accordingly, we dismiss the appeal for lack of jurisdiction. We deny the parties’ pending motions as moot. We dispense with' oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.